Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on September 24, 2020.  Claims 1-3 and 5-6 are pending and are rejected for reasons of record.  Claims 1-2 are amended.  Claim 4 is withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2011/02292785) in view of Cisar (US 2003/0068544).

Regarding claims 1 and 6, Song teaches a fuel cell stack (Abstract), characterized in that it comprises: 
a membrane electrode assembly (10) (Fig. 1) comprising a cathode (12) (Fig. 3) [0036] fastened to a proton exchange membrane (11) [0038]; 

A supporting sheet / reinforcement (18) fastened to the anode and cathode of the membrane electrode assembly such that the reinforcement surrounds the membrane electrode assembly (and thus is attached to the membrane by being attached to the anode and cathode) (10) (paragraph 38; Figures 1-2); 
a gas diffusion layer (15) [0037] covering the flow channel (Fig. 3), inserted and compressed between the cathode and the conductive plate (Fig. 3), the gas diffusion layer comprising first (A10) and second portions (A20) [0046] (Fig. 4): being two separate components that adjoin at an interface (Fig. 4), and that have adjoining edges of complementary and non-rectillnear shape (the porosities of the first and second portions provides for an edge having a non-rectilinear shape at least in the thickness direction of the gas diffusion layer ([0052]) (Fig. 4); 
the first and second portions can comprise a carbon material and RIFE where the first and second portions have different area densities ([0046], [0052]); 
having a same thickness under said compression (the thicknesses of the layers 151,152, Fig. 3, do not change, only the area density of layers 151, 152 ([0050]-[0052]); 
the composition of the first portion having a current density under dry conditions greater than that of the composition of the second portion (the first portion has a higher area 
the composition of the second portion having a current density under wet conditions greater than that of the composition of the first portion (the second portion has a lower area density since it is in a moisture rich region thus allowing for the increase emission of moisture ([0046], [0049], [0053]); 
the first portion extending between 15 and 50% of the length of the flow channel from the air inlet and the second portion extending between 50 and 85% of the length of the flow channel from the water outlet (the gas diffusion layer extends across the entire length of the How channel and the second portion A20 is larger than the first portion A10 and thus the first portion necessarily extends less than 50% the length of the flow channel and the second portion necessarily extends more than 51% the length of the flow channel ([0059], Fig. 4),
But fails to teach the first and second portions having different chemical compositions and fails to a multi-part reinforcement structure.
Cisar et al. teaches a fuel cell stack (11) comprising multiple cells comprising anode and cathode electrodes separated by polyelectrolyte membranes where multiple cells are used to form a stack (paragraph 51} and where the cathodes comprise catalyst and gas diffusion layer / gas diffusion backing (paragraphs 12 and 14} comprising metal core and gas diffusion structures / portions having interfacing edges of hydrophilic and hydrophobic regions of different chemical compositions (paragraphs 14,16-17, 36, and 39-44) that can be non-rectilinear shapes in a plane 
It would have been obvious to one of ordinary skill in the art at the time of the Invention to add the concept of a fuel cell stack cathode utilizing a gas diffusion layer having interfacing edges of hydrophilic and hydrophobic regions of different chemical compositions that can he non-rectilinear shapes in a plane of the gas diffusion layer of Cisar et a!, to toe fuel cell stack and gas diffusion layers of Song in order to ensure an adequate flow of reactants to and products from the electrocatalyst layer of the electrode (paragraph 14} and to maintain membrane hydration during operation (paragraph 38).

Modified Song et al. fails to teach a multi-part supporting sheet / reinforcement.
While modified Song et al. fails to teach that said supporting sheet / reinforcement comprises first and second pieces, it has been held that use of a one piece construction or a multi piece construction would be merely a matter of obvious engineering choice (MPEP 2144.04). 
Furthermore, the product-by-limitation of “being sized as a function of a modulus of elasticity of the respective different chemical compositions” claim 1 is not given patentable weight since the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (MPEP 2113). Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (MPEP 2113). .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2011/02292785) in view of Cisar (US 2003/0068544), as applied to claim 1 above, and further in view of Hiroko et al. (JP 07220742).
 
 	Regarding claim 2, Song teaches all the limitations of the fuel cell stack above and further discloses a reinforcement (18) fastened to the membrane electrode assembly (Fig. 2) [0038], the reinforcement comprising: an opening (the cutout exposing toe gas diffusion layer 15; Fig. 2) crossed by the first portion of the gas diffusion layer and the second portion of the gas diffusion layer (Fig. 2),
But fails to teach a first median opening crossed by the first portion of the gas diffusion layer; a second median opening crossed by the second portion of the gas diffusion layer; a strip separating the first and second openings and superposed on the interface between the first and second portions of the gas diffusion layer.
Hiroko teaches a fuel cell stack (Figs. 1 & 3) (English translation; [0001]) comprising a reinforcement fastened (9a or 9b) (Figs. 2 or 4) to the membrane electrode assembly (la) (Fig. 3), a first median opening crossed by the first portion of the gas diffusion layer (see Fig, 4 reproduced below); a second median opening crossed by the second portion of the gas diffusion layer (see Fig. 4 reproduced below); a strip separating the first and second openings 

    PNG
    media_image1.png
    210
    348
    media_image1.png
    Greyscale


it would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the strip of Hiroko on the interface of modified Song such that damage to the ion exchange membrane will be prevented while not hindering the utility of the catalyst layer or the gas diffusion layer.


Assuming arguendo that Hiroko does not disclose "wherein said strip has a width of between 1 and 2 mm" because 2 mm is not the end point of the range of permissible widths, Hiroko obviates the claim limitation obvious because 2 mm touches the range or is close enough to the range that the skilled artisan would have expected the same properties and thus rendering the claimed range obvious (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the claimed width for the strip of modified Song such that damage to the ion exchange membrane will be prevented while not hindering the utility of the catalyst layer or the gas diffusion layer and the skilled artisan would have had a reasonable expectation of success of doing so.

Regarding claim 5, Song teaches that the first and second portions can comprise a carbon material and RIFE where the first and second portions have a same thickness under compression (the thicknesses of the layers 151,152, Fig, 3, do not change, only the area density of layers 151, 152; [0050]-[0052]},
But fails to specifically state the thickness.

It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of gas diffusion layer having layer thicknesses of 10-1000µm and 1-100µm of Noh et al. of the fuel cell and gas diffusion layer of modified Song in order to produce a gas diffusion layer which has sufficient diffusion, contacts the catalyst layer evenly, and where gas can be supplied smoothly (paragraph 41),
The product-by-limitation of “the compression is 1MPa” claim 5 is not given patentable weight since the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (MPEP 2113). Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (MPEP 2113). Claim 5 as written does not distinguish the product of the instant application from the product of the prior art.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-3 and 5-6, filed on September 24, 2020, have been considered but are moot in the view of the new ground(s) of rejection.  The new 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809.  The examiner can normally be reached on alternating Tuesdays and Thursdays from 8:30am -230pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.L.R/Examiner, Art Unit 1724   

/STEWART A FRASER/Primary Examiner, Art Unit 1724